   Case 1:20-cv-00492-MN Document 9 Filed 12/17/20 Page 1 of 7 PageID #: 32




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 BRANDON M. CHETELAT,                         )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )   C.A. No. 20-492 (MN)
                                              )
 JAMES T. VAUGHN CORRECTIONAL                 )
 CENTER, et al.,                              )
                                              )
                       Defendants.            )

                                    MEMORANDUM OPINION


Brandon M. Chetelat, Smyrna, Delaware – Pro Se Plaintiff




December 17, 2020
Wilmington, Delaware
      Case 1:20-cv-00492-MN Document 9 Filed 12/17/20 Page 2 of 7 PageID #: 33




NOREIKA, U.S. DISTRICT JUDGE:

I.       INTRODUCTION

         Plaintiff Brandon M. Chetelat (“Plaintiff”), an inmate at James T. Vaughn Correctional

Center, filed this action pursuant to 42 U.S.C. § 1983. (D.I. 2). Plaintiff appears pro se and has

been granted leave to proceed in forma pauperis. (D.I. 7). This Court proceeds to review and

screen the matter pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(a).

II.      BACKGROUND

         Plaintiff alleges that on February 4, 2020, Defendants Correctional Officers Joshua

Lawrence (“Lawrence”) and Tod Koch (“Koch) removed him from the tier, placed him in

handcuffs, and told him that he was being written up and taken to isolation. (D.I. 2 at 4). Plaintiff

was taken to the barber shop to wait for mental health before the transfer to isolation. (Id.).

Approximately 20 minutes later, Lawrence and Koch told Plaintiff that mental health had arrived.

(Id.). At that point, Plaintiff stood up from his chair. (Id.). He alleges that both officers charged

him and threw him down and Lawrence maced him, all while Plaintiff was handcuffed behind his

back. (Id.). Plaintiff seeks compensatory damages. (Id. at 6).

         Plaintiff states in the complaint that he did not file a grievance regarding the matter. (Id.).

He explains that he did not file a grievance because he only had seven days to file one and he did

not know that at the time. (Id.).

III.     LEGAL STANDARDS

         A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C.




                                                   1
   Case 1:20-cv-00492-MN Document 9 Filed 12/17/20 Page 3 of 7 PageID #: 34




§ 1915(e)(2) (in forma pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks

redress from a governmental defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect

to prison conditions). The Court must accept all factual allegations in a complaint as true and take

them in the light most favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d

224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds

pro se, his pleading is liberally construed and his Complaint, “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at

94 (citations omitted).

       A complaint is not automatically frivolous because it fails to state a claim. See Dooley v.

Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (quoting Neitzke v. Williams, 490 U.S. 319, 331 (1989));

see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112 (3d Cir. 2002). “Rather, a claim is

frivolous only where it depends ‘on an “indisputably meritless legal theory” or a “clearly baseless”

or “fantastic or delusional” factual scenario.’” Dooley v. Wetzel, 957 F.3d. at 374 (quoting Mitchell

v. Horn, 318 F.3d 523, 530 (2003) and Neitzke, 490 U.S. at 327-28).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding Federal

Rule of Civil Procedure 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240

(3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim

under § 1915(e)(2)(B)). Before dismissing a complaint or claims for failure to state a claim upon

which relief may be granted pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A,

however, the Court must grant a plaintiff leave to amend his complaint unless amendment would

be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d at 114.




                                                 2
   Case 1:20-cv-00492-MN Document 9 Filed 12/17/20 Page 4 of 7 PageID #: 35




         A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint

must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may

not be dismissed for imperfect statements of the legal theory supporting the claim asserted. See id.

at 10.

         Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations,

assume their veracity and determine whether they plausibly give rise to an entitlement to relief.

See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016); see also Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.




                                                  3
   Case 1:20-cv-00492-MN Document 9 Filed 12/17/20 Page 5 of 7 PageID #: 36




IV.    DISCUSSION

       Under the Prison Litigation Reform Act of 1996, a prisoner must pursue all available

avenues for relief through the prison’s grievance system before bringing a federal civil rights

action. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741 n.6 (2001) (“[A]n inmate

must exhaust irrespective of the forms of relief sought and offered through administrative

avenues.”). Section 1997(e) provides that “[n]o action shall be brought with respect to prison

conditions under section 1983 of the Revised Statutes of the United States, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997(e). The exhaustion

requirement is mandatory. Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007); Booth, 532 U.S.

at 742 (holding that the exhaustion requirement of the PLRA applies to grievance procedures

“regardless of the relief offered through administrative procedures”). The limitations period for

filing § 1983 action is tolled during the period that a prisoner spends exhausting his administrative

remedies. See Jones v. Unknown D.O.C. Bus Driver & Transportation Crew, 944 F.3d 478, 480

(3d Cir. 2019).

       There is no futility exception to § 1997e’s exhaustion requirement. Nyhuis v. Reno,

204 F.3d 65, 75-76 (3d Cir. 2000). An inmate must fully satisfy the administrative requirements

of the inmate grievance process before proceeding into federal court. Spruill v. Gillis, 372 F.3d

218 (3d Cir. 2004); see also Oriakhi v. United States, 165 F. App’x 991, 993 (3d Cir. 2006)

(providing that “there appears to be unanimous circuit court consensus that a prisoner may not

fulfill the PLRA’s exhaustion requirement by exhausting administrative remedies after the filing

of the complaint in federal court”). Courts have concluded that inmates who fail to fully, or timely,

complete the prison grievance process are barred from subsequently litigating claims in federal




                                                 4
   Case 1:20-cv-00492-MN Document 9 Filed 12/17/20 Page 6 of 7 PageID #: 37




court. See e.g., Booth v. Churner, 206 F.3d 289 (3d Cir. 2000); Bolla v. Strickland, 304 F. App’x

22 (3d Cir. 2008).

       If the actions of prison officials directly caused the inmate’s procedural default on a

grievance, the inmate will not be held to strict compliance with this exhaustion requirement.

See Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000). In addition, an inmate’s failure to exhaust

will be excused “under certain limited circumstances,” Harris v. Armstrong, 149 F. App’x 58, 59

(3d Cir. 2005), and an inmate can defeat a claim of failure to exhaust only by showing “he was

misled or that there was some extraordinary reason he was prevented from complying with the

statutory mandate.” Davis v. Warman, 49 F. App’x 365, 368 (3d Cir. 2002); see also See Ross v

Blake, __U.S.__, 136 S.Ct. 1850, 1859-1860 (2016) (An administrative procedure is not available

when it operates as a simple dead end; when it is so opaque that it becomes incapable of use; and

when prison administrators thwart inmates from taking advantage of a grievance process through

machination, misinterpretation, or intimidation.).      Also, “administrative remedies are not

‘available’ under the PLRA where a prison official inhibits an inmate from resorting to them

through serious threats of retaliation and bodily harm.” Rinaldi v. United States, 904 F.3d 257,

267 (3d Cir. 2018). While exhaustion is an affirmative defense, this Court may sua sponte dismiss

an action pursuant to § 1915A when the failure to exhaust defense is obvious from the face of the

complaint. See Caiby v. Haidle, 785 F. App’x 64, 65 (3d Cir. 2019).

       Plaintiff admits in the Complaint that the grievance process was not complete when he

commenced this action. He indicates that he never filed a grievance because he only had seven

day to do so, and he did not file a grievance at the time. No matter, Plaintiff is still required to

exhaust his administrative remedies prior to commencing suit. Given his admission in the

Complaint that he never filed a grievance, it is clear that the grievance process was not complete




                                                 5
     Case 1:20-cv-00492-MN Document 9 Filed 12/17/20 Page 7 of 7 PageID #: 38




when Plaintiff filed this action and, therefore, dismissal for failure to exhaust is warranted. The

Complaint will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b).

V.      CONCLUSION

        For the above reasons, the Court will dismiss the Complaint without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) for failure to exhaust administrative remedies.

        An appropriate Order will be entered.




                                                6
